I
Case 1:19-cr-20631-DPG Document 54-3 Entered on FLSD Docket 10/22/2019 Page 1 of 1




    c




                                                                                         H




                                                                            GOVERNMENT
                                                                              EXHTBIT




                                             I                       exugff
                                                                     No.
                                                                     rtu.

                                                                    -_----.<-
                                                                               2
                                                                               )-
